Case: 21-40836     Document: 00516501149         Page: 1     Date Filed: 10/07/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        October 7, 2022
                                  No. 21-40836                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Cruz Denazareth Rey, Jr.,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 1:19-CR-668-1


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Cruz Denazareth Rey, Jr., pleaded guilty to possessing, with the intent
   to distribute, more than 50 grams of methamphetamine. On appeal, Rey
   challenges the district court’s failure to sua sponte order a second
   competency hearing or otherwise inquire further as to his competency.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40836       Document: 00516501149           Page: 2   Date Filed: 10/07/2022




                                     No. 21-40836


   Because Rey’s arguments are unavailing under the abuse of discretion review
   generally applicable in cases challenging a district court’s failure to order a
   competency hearing, see United States v. Flores-Martinez, 677 F.3d 699, 706
   (5th Cir. 2012), we decline to decide whether the stricter plain error standard
   of review is applicable in light of Rey’s failure to make a competency
   objection at his rearraignment hearing and failure to move to withdraw his
   plea, see United States v. Rodriguez, 602 F.3d 346, 361 (5th Cir. 2010).
            A defendant has a procedural due process right to a hearing to
   determine his competency if the evidence before the district court raises a
   bona fide doubt about his competency. See Pate v. Robinson, 383 U.S. 375
   (1966); Flores-Martinez, 677 F.3d at 705-06; see also 18 U.S.C. § 4241(a). In
   this case, the district court did not err by not ordering a second competency
   hearing, considering that the medical expert had opined that Rey was
   competent, the district court had conducted one competency hearing and
   found Rey competent, the record before the district court indicated that
   Rey’s medication regimen had been stabilized, Rey and his counsel
   represented that Rey was competent at the rearraignment hearing, Rey
   provided lucid responses to the district court’s questions at the competency
   and rearraignment proceedings and exhibited an understanding of those
   proceedings, and the district court found Rey competent to enter a plea. See
   Reese v. Wainwright, 600 F.2d 1085, 1092 (5th Cir. 1979); see also United States
   v. Mitchell, 709 F.3d 436, 441 (5th Cir. 2013).
            Relatedly, Rey contends that his guilty plea was not voluntary because
   his competency was still at issue and not fully determined by the district
   court.     However, the record, as described above, reveals otherwise.
   Accordingly, there was no error, much less the plain error required here
   because Rey failed to lodge this objection concerning his plea in district court.
   See United States v. Avalos-Sanchez, 975 F.3d 436, 439, 443 (5th Cir. 2020).
   The judgment of the district court is AFFIRMED.



                                          2
Case: 21-40836      Document: 00516501149        Page: 3   Date Filed: 10/07/2022




                                  No. 21-40836


            The Government has filed a motion to strike Rey’s appendix—in
   which Rey sought to introduce new evidence before this court—and portions
   of his brief referring to that appendix. That motion is GRANTED. See
   Galvin v. Occupational Safety & Health Admin., 860 F.2d 181, 185 (5th Cir.
   1988).




                                       3